Citation Nr: 1315885	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  10-05 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia patella with degenerative changes of the right knee (right knee disability), currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for limitation of extension of right knee, currently rated as 0 percent disabling, effective from January 11, 2013.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1980 to September 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing has been added to the claims file.  

Additional evidence was received at the Board in January 2012, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2012).  

The issue of an increased disability rating for right knee disability was previously remanded by the Board in October 2012 for further evidentiary development of providing a VA joints examinations to assess the severity of his service-connected right knee disability and to obtain any outstanding VA treatment records.  This was accomplished, and the claim was readjudicated in a February 2013 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

While the matter was in remand status, in a February 2013 rating decision, the RO granted a separate noncompensable (0 percent) rating for limitation of extension of right knee, effective January 11, 2013.  Although the RO granted a separate disability rating for limitation of extension of right knee effective January 11, 2013, inasmuch as higher ratings are available, and a veteran is presumed to seek the maximum available benefit for a disability, the claims for increased disability ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the Veteran is currently employed.  He has not alleged unemployability due to his service-connected disabilities, and the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran's service-connected right knee disability did not manifest ankylosis, flexion more nearly approximating 30 degrees or less, extension limited to 10 degrees, impairment of the tibia and fibula, or genu recurvatum.

2.  For the increased rating period from January 11, 2013, the Veteran's right knee has been productive of mild instability of the right knee.


CONCLUSIONS OF LAW

1.  For the entire increased rating period, the criteria for a rating in excess of 10 percent for service-connected right knee disability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b), 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2012).

2.  For the increased rating period from January 11, 2013, the criteria for a compensable rating for service-connected limitation of extension of right knee are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b), 4.40, 4.59, 4.71a, Diagnostic Code 5261 (2012).

3.  Resolving reasonable doubt in the Veteran's favor, for the increased rating period from January 11, 2013, the criteria for a separate 10 percent rating for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  See Mitchell.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

With respect to the right knee disability, 38 C.F.R. § 4.71a, DCs 5256 through 5262, set forth relevant provisions.  Specifically, DC 5256, which governs ankylosis of the knee, provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

DC 5257 governs other impairment of the knee.  It assigns respective ratings of 
10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

DC 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

DC 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

DCs 5260 and 5261 set forth rating schedules for limitation of motion of the leg.  
38 C.F.R. § 4.71a, DCs 5260, 5261.  With respect to limitation of leg flexion, 
DC 5260 provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 
20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 
50 percent for extension limited to 45 degrees.  38 C.F.R. § 4.71a.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.

DC 5003 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

The Board points out that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 09-04 (September 17, 2004); 69 Fed. Reg. 59990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.

The Veteran is in receipt of a 10 percent rating for service-connected right knee disability for the entire increased rating period, under the provisions of 38 C.F.R. § 4.71a, DC 5260-5010.  The 10 percent disability rating is based upon X-ray evidence of arthritis with limited and painful motion, under the provisions of 38 C.F.R. § 4.71a, DC 5260-5010.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned; the additional code is shown after a hyphen).  The Veteran is also in receipt of a noncompensable (0 percent) rating for service-connected limitation of extension of the right knee, effective January 11, 2013, under the provisions of 38 C.F.R. § 4.71a, DC 5261.

After a review of all the evidence in this Veteran's case, lay and medical, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 10 percent for right knee disability for any period.  For the increased rating period from January 11, 2013, the Board finds that a preponderance of the evidence is against the Veteran's claim for a compensable rating for limitation of extension of right knee.

In an April 2009 private treatment record, the Veteran reported pain in the right knee that became worse with increased walking.  The Veteran reported episodes of catching with pain, but no swelling or instability of the right knee.  The private examiner reported a range of motion of negative 2 to 115 degrees.  There was positive medial joint line tenderness, mild lateral tenderness, positive patellar crepitus, and pain with patellar grind.  

The June 2009 VA compensation examination reflects that the Veteran suffered functional limitations of an inability to stand for more than a few minutes and an inability to walk more than a one mile stretch.  The Veteran reported frequent popping of the joint and occasional locking of the joint, but no giving out sensation.  The Veteran reported no incapacitating episodes or flare-ups and that he could complete activities of daily living.  

A range of motion summary in June 2009 indicated that the Veteran's extension was to 0 degrees and flexion was to 130 degrees, without pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The VA examiner reported no instability and no obvious wasting or atrophy of the muscle around the knee.  There was no obvious tenderness, redness or warmness; however, crepitus was present.  

In a November 2009 private treatment record, the private examiner reported right knee with no effusion and good quad control, motion from 0 to 120 degrees.  There was medial joint line tenderness with no lateral tenderness and stable ligamentous examination.  

In a December 2010 private treatment record, the private examiner reported no effusion, erythema, or warmth of the right knee and the right knee had full flexion and extension was limited to 115 to 120 degrees.  The private examiner reported mild medial joint space tenderness, no patellar facet tenderness, and no ligamentous laxity.  

In a December 2011 private treatment record, the Veteran reported increased right knee pain with activity.  The private examiner reported no right knee effusion and the right knee had full range of motion.  The private examiner also reported tenderness over the medial joint space; normal patellar biomechanics; stable to Lachman, anterior and posterior drawer; no varus or valgus instability; and negative McMurray testing.  

In a separate December 2011 private treatment record, the private examiner reported right knee possible trace effusion.  The private examiner also reported full extension with a mildly positive bounce home test and full flexion with mild medial pain.  There was medial joint space tenderness, but no ligamentous instability.  

During the January 2012 Board personal hearing, the Veteran testified that his knee locked up sometimes when he walked.  The Veteran also testified that his knee had given out maybe twice per year since his knee surgery and that he had to limit his work outs due to his knee pain.  

In a February 2012 private treatment record, the private examiner reported right knee demonstrated no effusion and there was full range of motion.  The private examiner also reported good strength, where the Veteran resisted straight leg raise and knee extension; negative Lachman's examination, varus and valgus stresses; and negative posterior sag test.  The diagnosis was right knee patellar tendinitis.  

A November 2012 right knee MRI reflected no significant joint effusion or Baker's cyst.  The diagnosis was mild tricompartmental osteoarthritis.  

The January 2013 VA compensation examination reflects that the Veteran suffered functional limitations of interference with completing the activities of daily living due to right knee pain.  The Veteran reported wearing a knee brace all of the time and that he felt clicking in his right knee all of the time.  

A range of motion summary in January 2013 indicated that the Veteran's flexion was 0 to 80 degrees, with pain at 55 degrees.  Extension was to 5 degrees, without pain.  On repetitive use, the Veteran's flexion was 0 to 70 degrees and extension was unchanged.  

The VA examiner opined that there was functional impairment of the right knee, with contributing factors of weakened movement, excess fatigability, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Lachman and posterior drawer tests were normal.  The VA examiner reported 1+ on the medial-lateral instability test.  There was no patellar subluxation/dislocation or meniscus condition.  The VA examiner reported a scar related to the right knee disability; however, the examiner reported that the scar was not painful and/or unstable and the total area was not greater than 39 cm².  

With regard to the Veteran's right knee disability, after reviewing all the evidence, the Board finds that the Veteran's symptoms more nearly approximate a 10 percent rating under DC 5260-5010, but no more.  The Board also finds that the Veteran's symptoms more nearly approximate a noncompensable (0 percent) rating under DC 5261, but no more, for the period from January 11, 2013.  

The Board has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in); 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca.  For example, a range of motion summary in June 2009 indicated that the Veteran's flexion was 0 to 130 degrees, without pain.  Extension was to 0 degrees, without pain.  The June 2009 VA compensation examination report also reflects specific findings of no additional limitation of motion with repetitive use, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

A December 2011 private treatment record reflected the right knee had full range of motion.  A range of motion summary in January 2013 indicated that the Veteran's flexion was 0 to 80 degrees, with pain at 55 degrees.  Extension was to 5 degrees, without pain.  On repetitive use, the VA examiner opined that there was functional impairment of the knee of weakened movement, excess fatigability, and incoordination; however, the Veteran's flexion only decreased 0 to 70 degrees and extension was unchanged.  

Even with consideration of the pain, fatigue, lack of endurance and incoordination on repetitive use, the Board finds that the flexion is not shown to meet the criteria for a 20 percent rating under DC 5260 (which is 30 degrees).  Even with consideration of the pain, fatigue, lack of endurance and incoordination on repetitive use, the Board finds that the extension is not shown to meet the criteria for a 10 percent rating under DC 5261 (which is 10 degrees).  The specific clinical measures of ranges of motion, including examiner's findings and opinions regarding additional limitations of motion due to such factors, as well as the Veteran's reports of pain and other orthopedic factors have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  

The Board notes there is no medical evidence of malunion or nonunion of the tibia and fibula, semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint, or ankylosis associated with the right knee disability that would support a higher evaluation under the criteria set forth in DCs 5256, 5258, or 5262.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5262.  The evidence of record does not reflect that there has been removal of cartilage from the knee; however, even if such evidence was found, the maximum rating under DC 5259 for removal of cartilage that is symptomatic is 10 percent.  38 C.F.R. § 4.71a, DC 5259.  In addition, there has not been any evidence of genu recurvatum; therefore DC 5263 is also not applicable.  38 C.F.R. § 4.71a, DC 5263.

Based upon these findings, for the entire increased rating period, the evaluative framework of the assignment of a 10 percent rating for limited motion, with pain, of the right knee should remain in effect, as the evidence does not show flexion limited to 45 degrees, extension limited to 10 degrees, right knee ankylosis, impairment of the tibia and fibula, or genu recurvatum.  The Veteran does have some noncompensable limitation of motion; however, this is encompassed in the current 10 percent rating under DC 5260-5010.  For these reasons, the preponderance of the evidence is against the claim for an increased disability rating in excess of 10 percent for service-connected right knee disability for any period.  

The Board also finds that for the increased rating period from January 11, 2013, the evaluative framework of the assignment of a noncompensable rating for limitation of extension of the right knee should remain in effect, as the evidence does not reflect extension limited to 10 degrees.  

Based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the increased rating period from January 11, 2013, a separate evaluation of 10 percent for mild instability of the right knee is warranted under DC 5257.  38 C.F.R. § 4.71a.  

DC 5257 governs other impairment of the knee.  It assigns respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.  Limitation of motion and instability of the knee may be rated separately.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  When evaluating the symptoms under DC 5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding the effects of functional loss due to pain do not apply, as DC 5257 is not based on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

The evidence includes the June 2009 VA joints examination, where the VA examiner reported no instability of the right knee.  Private treatment records dated from April 2009 to February 2012 do not reflect any right knee instability.  

However, in the January 2013 VA examination, the VA examiner reported mild medial-lateral instability of the right knee.  From this record, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran has at least mild instability of the right knee to warrant separate 10 percent rating under DC 5257.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the increased rating period from January 11, 2013, a separate evaluation of 10 percent for mild instability of the right knee is warranted under DC 5257.  38 C.F.R. §§ 4.3, 4.7.  As the medical evidence is devoid of a finding of moderate instability or recurrent subluxation of either knee, a separate 20 percent evaluation is not warranted for the right knee.  

Given the three separate Diagnostic Codes used to evaluate the Veteran's knee disabilities, the Board has carefully reviewed the policy against pyramiding of disability awards set forth in 38 C.F.R. § 4.14.  As the General Counsel has explained, however, separate disability ratings may be assigned for "additional disability."  The regulation itself prohibits evaluating the same manifestation twice. In this case, as explained above, although the Veteran's knee pain is multi-factorial, and difficult, if not impossible, to attribute which portion of his pain is due to which cause, the symptoms and manifestations can be separately and distinctly identified.  He has limitation of knee motion due to osteoarthritis, which is rated under the provisions of DC 5260.  He also has limitation of extension, which from January 2013 is rated under the provisions of DC 5261.  Lastly, he has other impairment in his right knee manifested by instability, which from January 2013 is rated under the provisions of DC 5257.  The Veteran's problems, as a whole, are considered within the three evaluations. 

The Board has also considered whether the Veteran could be assigned a separate evaluation based on the scar on his right knee.  However, the medical evidence shows that such scar is not painful or tender to touch and they were repeatedly described as well-healed.  As such, the Board finds that a separate compensable evaluation for a scar on the right knee is not warranted.  See 38 C.F.R. § 4.118, DCs 7803-7805 (2012).

Extraschedular Rating

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right knee disability.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, the Veteran has right knee pain, limitation of movement, and instability.  His 10 percent rating assigned herein under DC 5257 and noncompensable rating assigned under 5260 fully compensates him for his symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal.  

With respect to the third prong of Thun, there is no evidence of marked interference with employment or frequent periods of hospitalization.  In the June 2009 VA examination, the Veteran reported only missing three days of work in the past year due to his right knee disability.  In the January 2013 VA joints examination, the Veteran reported that it takes him extra time at work to complete tasks, but there is no evidence that the Veteran has missed work due to his right knee disability.  With regard to frequent periods of hospitalization, the Veteran has reported receiving corticosteroid injection, but did not report any periods of hospitalization for his right knee disability.  In the June 2009 VA examination, the Veteran specifically reported that there had been no prolonged immobilization or hospitalization in the last year.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issues decided herein.  The RO sent the Veteran a letter in June 2009 that informed him of the requirements needed to establish increased evaluations for right knee disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained VA and private treatment records and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issue of an increased rating for right knee disability.  VA provided the Veteran with examinations in November 2006, June 2009, and January 2013.  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of increased rating for service-connected right knee disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2012 Board hearing, the VLJ noted the issue on appeal and informed the Veteran and his representative that for an increased rating claim the level of disability was what mattered.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim including asking about symptoms and asking for all possible treatment records.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  In addition, the Veteran was represented by a qualified service representative.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or if there was error, it was harmless due to the Veteran's actual knowledge of what was needed, and that the Board can adjudicate the claim based on the current record.

ORDER

An increased disability rating in excess of 10 percent for right knee disability is denied. 

For the increased rating period from January 11, 2013, a compensable disability rating for limitation of extension of the right knee is denied.

A separate 10 percent rating for right knee instability from January 11, 2013, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


